DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-10 and 12-14 in the reply filed on 04/14/2022 is acknowledged.
Claims 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
The restriction is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2014/0116661) as evidenced by Engineering Toolbox (NPL). 
Regarding Claim 1 and 12-14, Xu teaches a thermal pad (Abstract) comprising a sheet/film of metal foam (Claim 1 of Xu; Paragraph 0021, 0154) and a polymer coating formed on the surface of the metal foam (Claim 1 of Xu; Paragraph 0087, 0154). Xu teaches the metal foam can have a thickness of 2.5 mm (Paragraph 0119). Xu teaches the coating can have a thickness of 1 micron to 0.5 mm. (Claim 11 of Xu). This creates a range of total thickness to metal thickness ratio that overlaps the claimed range of at most 2.5. Xu teaches the thermal pad should have a conductivity should be greater than or equal to 3 W/mK. (Claim 2 of Xu). This overlaps the claimed range of at least 0.4 W/mk, 2 W/mk, 3 W/mk, and 5 W/mk. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). 
Regarding Claim 2, Xu teaches the metal foam can have a thickness of 2.5 mm (Paragraph 0119). Xu teaches the coating can have a thickness of 1 micron to 0.5 mm. (Claim 11 of Xu). This overlaps the claimed range of total thickness to metal foam thickness ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). 
Regarding Claim 3, Xu teaches the metal foam can have a thickness of 2.5 mm (Paragraph 0119). Xu teaches the coating can have a thickness of 1 micron to 0.5 mm. (Claim 11 of Xu). This overlaps the claimed range of total thickness to metal foam thickness ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 4, Xu teaches the metal foam comprises copper. (Paragraph 0026). Copper has a thermal conductivity greater than 8W/mK. (Engineering Toolbox)  
Regarding Claim 5, Xu teaches the metal foam can have a thickness of 2.5 mm (Paragraph 0119).
Regarding Claim 6, Xu teaches the porosity should be greater than or equal to 50%. (Claim 6 of Xu). Xu teaches the metal foam can have a porosity of 90-98%. (Paragraph 0026). These ranges overlap and/or lie within the claimed range of 10 to 99%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 7, Xu teaches the metal foam has a copper, silver, or aluminum skeleton. (Paragraph 0075).
Regarding Claim 8, Xu teaches the polymer forms a surface layer on the surface of the foam. (Fig. 1, Paragraph 0154).
Regarding Claim 9, Xu teaches the polymer can be silicone, acrylic, epoxy or urethane. (Paragraph 0087). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied in Claim 1, in view of Nishimura (JP 2016-184648).
Regarding Claim 10, Xu does not teach the volume ratio of the metal foam to the polymer. Xu does teach the thickness of the coating can range from 1 micron to 0.5 mm. (Claim 11 of Xu).
Nishimura teaches a metal foam used for a heat dissipation. (Abstract; Paragraph 0015). Nishimura teaches the foam should be 5 mm or less. (Paragraph 0021). Nishimura teaches this ensures the foam can be used in small spaces in smaller and smaller electronics. (Paragraphs 0021). Thus, it would have been obvious to one with ordinary skill in the art to make the metal foam of Xu to also the range taught by Nishimura to ensure the dissipater can be fit into modern miniature electronics. 
Thus, as Xu shows the polymer and metal foam cover approximately the same area (Fig. 5), then the thickness ratios and volume ratios would be approximately the same. Xu teaches the polymer coating can range from 0.1 to 5 mm (Claim 11 of Xu) and Nishimura teaches the metal foam can have a thickness of less than 5 mm, which creates a volume/thickness range that overlaps the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781